               IN THE UNITED STATES DISTRICT COURT
           FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                           AT BLUEFIELD

KENITHA L. FERGUSON,

     Plaintiff,

v.                                    CIVIL ACTION NO. 1:18-00394

JENNIFER SAAD, Acting Warden,

     Defendant.


                  MEMORANDUM OPINION AND ORDER

       By Standing Order, this action was referred to United

States Magistrate Judge Omar J. Aboulhosn for submission of

findings and recommendations regarding disposition pursuant to

28 U.S.C. § 636(b)(1)(B).   Magistrate Judge Aboulhosn submitted

to the court his Findings and Recommendation (“PF&R”) on August

21, 2018, in which he recommended that the district court deny

the petitioner’s petition for Writ of Habeas Corpus by a Person

in Federal Custody under 28 U.S.C. § 2241 (ECF No. 1), deny

petitioner’s “Motion for Declaration in Support of Entry of

Default” (ECF No. 17), deny “Motion to Request a Mandatory

Injunction Under the Irreparable Doctrine for Harm” (ECF No.

20), and remove this matter from the court’s docket.

       In accordance with the provisions of 28 U.S.C. § 636(b),

the parties were allotted fourteen days, plus three mailing

days, in which to file any objections to Magistrate Judge
Aboulhosn’s Findings and Recommendation.        The failure of any

party to file such objections constitutes a waiver of such

party's right to a de novo review by this court.        Snyder v.

Ridenour, 889 F.2d 1363 (4th Cir. 1989).

                      I.   Underlying Petition

       This action arises out the petitioner’s pro se petition

for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2241. 1      Pending

before the court are the following: (1) Petitioner’s Application

for Writ of Habeas Corpus by a person in Federal Custody under

28 U.S.C. § 2241 (ECF No. 1); (2) Petitioner’s “Motion for

Declaration in Support of Entry of Default” (ECF No. 17); and

(3) Petitioner’s “Motion to Request Mandatory Injunction Under

the Irreparable Doctrine for Harm” (ECF No. 20).

                           II.   Discussion 2

                           a. Failure to Exhaust

       The magistrate judge found that the petitioner is not

excused from exhausting her administrative remedies based upon

futility or irreparable harm.    (ECF NO. 29, p. 14).

       In her objections, the petitioner argues that:

     pursing the administrative remedies would have been
     futile in my situation because, inter alia, the
     average time for a full course of remedies to complete

1 Petitioner is serving an 18-month term of imprisonment imposed
by the United States District Court for the Southern District of
Ohio for Conspiracy to Defraud the United States.
2 The petitioner made no objections to the magistrate judge’s

finding regarding the petitioner’s Motion for Default.
                                  2
     takes anywhere form [sic] 6-12+ months. This meaning
     it provided no genuine opportunity for adequate relief
     in this case because I am seeking immediate release or
     transfer to Home Confinement.

(ECF NO. 32, p. 1).   In her objections the petitioner concedes

that she has not exhausted her administrative remedies.      Id.

The petitioner claims, however, that if she went through the

administrative process her request would be futile.    Id.

  Although 28 U.S.C. § 2241 does not specifically require

exhaustion, courts have generally required exhaustion of

available administrative remedies.    Pelissero v. Thompson, 170

F.3d 442, 445 (4th Cir. 1999).   It is recognized that exhaustion

may be excused under certain circumstances, such as by showing

futility or irreparable harm.    District Courts have continuously

found, however, that exhaustion should not be excused on the

basis that an inmate believes that the length of the exhaustion

process will prevent the inmate from receiving a full RRC

placement. See Wright v. Warden, 2010 WL 1258181, * 1 (D. Md.

Mar. 24, 2010)(slip copy)(finding that “[e]haustion of

administrative remedies is not rendered futile simply because an

inmate anticipates he will be unsuccessful in his administrative

appeals before the 12-month pre-release mark”); see also

Yannucci v. Stansberry, 2009 WL 2421546, * 3 (E.D. Va. Jul. 28,

2009)(slip copy)(finding that inmate’s claim that “he ran out of

time to complete the administrative exhaustion process prior to


                                  3
filing his petition is not a sufficient excuse for failing to

exhaust his [RRC] claims”); and Garrison v. Stansberry, 2009 WL

1160115, * 3 (E.D. Va. Apr. 29, 2009)(slip copy)(explaining that

granting review of RRC placement claims because of “time-

sensitivity” would encourage the filing of similar petitions

before the administrative remedy process has run its course,

which would “both undermine the effectiveness of the

administrative review process and burden the Court with

superfluous claims”).

        The court agrees with the finding of the magistrate judge

(ECF NO. 29) and finds that the petitioner is not excused from

exhausting her administrative remedies.   Therefore, the

petitioner’s Petition is dismissed on this basis.

            b. Application of 18 U.S.C. §§ 3621(b) and 3624(c)

        The magistrate judge found that, disregarding the

petitioner’s failure to exhaust her administrative remedies, her

petition must be dismissed because the BOP considered how much

time was appropriate for her to be designated to RRC placement

on an individual basis and considered Section 3621(b)’s five

factors.

        In the petitioner’s objections, she contends that the BOP

did not act in good faith when considering her to spend “the

last 10% of her sentence on home confinement.”   (ECF No. 32, p.

2).   The petitioner further argues that the BOP failed to

                                 4
consider that placing her in home confinement would provide her

with the greatest likelihood of successful reintegration into

the community.   Id.   The petitioner contends that the BOP staff

is intentionally and purposefully discriminating against her by

not allowing her to be placed on home confinement.    Id.

Furthermore, the petitioner states, “she was not released on

9/13/2018 to her RRC because of no bed space but how did they

give her date to begin with insulating [sic] that she had a bed

space on that date.”   Id.   The petitioner further states that

“[t]he BOP staff at Alderson Federal Prison Camp account the

availability of resources, 18 U.S.C. [sic] 3621(b), and they

didn’t even both to accommodate Plaintiff before her Max GCT

Date.”   Id.

         As detailed by the magistrate judge, pursuant to 18

U.S.C. § 3621(b), the BOP has the authority to designate a

prisoner’s place of imprisonment.     Section 3621(b) provides five

factors to be considered by the BOP in determining a prisoner’s

placement: (1) the resources of the facility contemplated; (2)

the nature and circumstances of the offense; (3) the history and

characteristic of the prisoner’ (4) any statement by the court

that imposed the sentence – (a) concerning the purpose for which

the sentence to imprisonment was determined to be warranted; or

(b) recommending a type of penal or correctional facility as

appropriate; and (5) any pertinent policy statement issued by

                                  5
the Sentencing Commission pursuant to section 994(a)(2) and

Title 28.   18 U.S.C. § 3621(b).

       Title 18 U.S.C. § 3624(c) provides that a prisoner may be

granted pre-release custody allowing a prisoner to serve a

portion of her sentence in the community, such as home

confinement, placement in a community correctional facility, or

RRC. See 18 U.S.C. § 3624.   Section 3624(c)(1) governs pre-

release placements. As amended by the Second Chance Act of 2007,

Section 3624(c) provides as follows:

     (1) In general. - - The Director of the Bureau of
     Prisons shall, to the extent practicable, ensure that
     a prisoner serving a term of imprisonment spends a
     portion of the final months of that term (not to
     exceed 12 months), under conditions that will afford
     that prisoner a reasonable opportunity to adjust to
     and prepare for the reentry of that prisoner into the
     community. Such conditions may include a community
     correctional facility.

     (2) Home confinement authority. - - The authority
     under this subsection may be used to place a prisoner
     in home confinement for the shorter of 10 percent of
     the term of imprisonment of that prisoner or 6 months.

       The Second Chance Act required that the BOP issue new

regulations designed to ensure that prerelease placements are

“(A) conducted in a manner consistent with section 3621(b) of

this title; (B) determined on an individual basis; and (C) of

sufficient duration to provide the greatest likelihood of

successful reintegration into the community.”   18 U.S.C. §

3624(c)(6).


                                   6
          In compliance with the above, the BOP adopted regulations

set forth in 28 C.F.R. § 570.20 - .22.    Section 570.21 provides

that a prisoner’s maximum allowable time in an RRC placement is

12 months. See 28 C.F.R. § 570.21. Section 520.21 further

provides that a prisoner’s maximum allowable time in home

confinement is “the shorter of ten percent of the inmate’s term

of imprisonment or six months.”    Id.   The regulations, however,

do not set any minimum amount of time that a prisoner must spend

at an RRC placement or home confinement.    Section 520.22

requires the BOP to make pre-release community confinement

decisions “on an individual basis” and to allow placement “of

sufficient duration to provide the greatest likelihood of

successful reintegration into the community.”    See 28 C.F.R. §

570.22.    Furthermore, the 12-month period is a statutory maximum

and it is not mandatory that prisoners receive 12-months pre-

release placement.    See 18 U.S.C. § 3624(c); Woodall v. Federal

Bureau of Prisons, 432 F.3d 235, 251 (4th Cir. 2005) (stating

that “the BOP may assign a prisoner to [an RRC placement] does

not mean that it must”).

          Here, the court agrees with the magistrate judge that the

petitioner has appropriately been considered for pre-release

placement pursuant to Section 3621(b).    See ECF No. 29.    Based

upon the five factors set forth in 18 U.S.C. § 3621(b), the BOP

determined that a 121-150 day RRC placement would satisfy

                                  7
petitioner’s release needs.   The respondent explained that the

petitioner was originally granted her recommended placement.

After the petitioner was found to have committed a Prohibited

Act and lost Good Conduct Time, however, her RRC date was

changed to September 13, 2018.    There is no evidence that the

BOP abused its discretion in making its determination of what

was the best placement for the petitioner.    There is also no

evidence that the BOP has discriminated against the petitioner

in making its determination, as is alleged by her.    Thus, the

court adopts the magistrate judge’s findings and denies the

petitioner’s Motion for Mandatory Injunction (ECF No. 20).

       Additionally, the court has considered whether to grant a

certificate of appealability.    See 28 U.S.C. § 2253(c).   A

certificate will not be granted unless there is “a substantial

showing of the denial of a constitutional right.”    28 U.S.C. §

2253(c)(2).   The standard is satisfied only upon a showing that

reasonable jurists would find that any assessment of the

constitutional claims by this court is debatable or wrong and

that any dispositive procedural ruling is likewise debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683-84 (4th Cir. 2001).   The court concludes that the governing

standard is not satisfied in this instance.    Accordingly, the

court DENIES a certificate of appealability.

                                  8
                          III. Conclusion
     For the forgoing reasons, the court hereby DENIES

petitioner’s Petition for Writ of Habeas Corpus by a Person in

Federal Custody under 28 U.S.C. § 2241 (ECF NO. 1); DENIES

petitioner’s Motion for Declaration in Support of Entry of

Default (ECF NO. 17); and DENIES petitioner’s Motion to request

a Mandatory Injunction Under the Irreparable Doctrine for Harm

(ECF NO. 20), and removes this matter from the court’s docket.

     The Clerk is directed to send copies of this Order to

petitioner pro se and all counsel of record.

     IT IS SO ORDERED this 28th day of March, 2019.

                             ENTER:


                             David A. Faber
                             Senior United States District Judge




                                 9
